—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of re*772spondent which found petitioner guilty of violating a prison disciplinary rule.
Substantial evidence supports respondent’s determination which found petitioner, a prison inmate, guilty of the use of a controlled substance in violation of a prison disciplinary rule. The misbehavior report, together with the results of two urinalysis tests which yielded positive results for the presence of opiates, and the testimony of the correction officer who performed the tests, amply support the finding of guilt (see, Matter of Bonilla v Coombe, 221 AD2d 782, Iv denied 87 NY2d 807). Further support for the determination can be found in the testimony of the representative of the manufacturer of the urinalysis equipment who verified that the medications taken by petitioner at the time of the test would not have produced a false positive test result for opiates.
We reject petitioner’s claim that he was denied the right to call witnesses. The record supports the Hearing Officer’s conclusion that the testimony of the requested witnesses was either immaterial to the charge or merely repeated the testimony of the urinalysis equipment manufacturer’s representative (see, 7 NYCRR 254.5 [a]). Petitioner’s remaining claims, including that of Hearing Officer bias, have been examined and found to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.